United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0650
Issued: January 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 29, 2019 appellant filed a timely appeal from a December 11, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish cervical and thoracic
conditions causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On April 7, 2016 appellant, then a 55-year-old airways transportation systems specialist,
filed an occupational disease claim (Form CA-2) alleging that he developed pain in his neck,
1

5 U.S.C. § 8101 et seq.

shoulders, and knees due to factors of his federal employment including a two-day work project
that required bending, kneeling, lifting, attaching hardware, long hours on his feet, and many trips
up and down stairs. He noted that he first started to experience aches and pains following the first
day of the project. Appellant indicated that he first became aware of his condition and realized its
relationship to his federal employment on April 7, 2016.
In an attached statement, appellant noted that the work project occurred from April 5 to 6,
2016 and that it required approximately six hours of continuous labor that put abnormal stress and
strain on his body. He indicated that he was suffering from pain in his neck, shoulders, and knees
and that he had severe pain in his right knee. Appellant reported that he had previously experienced
neck, shoulder, and knee pain after special projects that had required extensive physical endurance,
but the pain had significantly increased after the most recent project. He also noted that he had a
previously accepted traumatic injury claim under OWCP File No. xxxxxx060.2
In an April 12, 2016 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence necessary to support his claim and provided a questionnaire for completion. In a separate
letter of even date, OWCP requested that the employing establishment provide additional
information regarding appellant’s alleged injury, including comments from a knowledgeable
supervisor on the accuracy of his statements and explaining any points of disagreement. It afforded
both parties 30 days to submit the requested evidence. No response was received.
By decision dated June 23, 2016, OWCP denied appellant’s occupational disease claim. It
accepted his duties as described, but denied his claim because no medical evidence was submitted
to establish a medical diagnosis causally related to the accepted employment factors. OWCP
concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
On July 27, 2017 appellant requested reconsideration.
Appellant submitted a series of reports dated May 26 to July 16, 2016 by Dr. Edward
Boudreau, a chiropractor. In a May 26, 2016 narrative report, Dr. Boudreau related appellant’s
complaints of pain in his neck, shoulders, and upper back, stiffness, and decreased range of motion.
He indicated that appellant had informed him that he had neck problems since April 7, 2016 after
performing a project at work. In subsequent office visit notes, Dr. Boudreau provided examination
findings and reported diagnoses of lumbar region subluxation (segmental dysfunction), lumbar
facet syndrome, cervicobrachial syndrome, cervical disc degeneration, cervical region
subluxation, head region subluxation, thoracic region subluxation, and myalgia.
A May 27, 2016 x-ray report of appellant’s cervical spine revealed levo-scoliosis, moderate
disc thinning at C4-5, C5-6, and C6-7, and rotational malpositions at the following levels: C2, C7,

2

On August 9, 2013 appellant filed a traumatic injury claim (Form CA-1) alleging that on August 7, 2013 he
experienced pain in his shoulder, neck, knee, and left foot as a result of climbing a tower while in the performance of
duty. OWCP accepted this claim for medical benefits and is currently closed and has not been administratively
combined with this file.

2

T1, T2, and T3. Dr. Boudreau reported that appellant displayed signs of disc degeneration at C4-5,
C5-6, and C6-7.
In a February 10, 2017 letter, Dr. Boudreau indicated that appellant was initially seen in
his office on May 26, 2016 for complaints of neck and upper back pain following a work-related
project that required heavy lifting and a substantial amount of overhead activity. He noted, “this
would seem like a reasonable mechanism of injury for his presenting complaints.” Dr. Boudreau
diagnosed cervicobrachial syndrome, cervical disc degeneration, cervical region subluxation, head
region subluxation, and thoracic region subluxation. He indicated that these subluxations were
noted on his x-ray report and listed under “rotational malpositions.”
In a February 22, 2017 narrative report, Dr. Stephen Meyers, a Board-certified family
practitioner, indicated that appellant had been his patient for nearly 12 years and had intermittently
sought treatment for neck and back pain related to a January 2008 motor vehicle accident. He
recounted that appellant sought a written statement from him regarding his current neck and
shoulder pain due to a work-related injury. Dr. Meyers noted that he did not immediately evaluate
appellant, but related that appellant had informed him that on April 7, 2016 he was performing
unusually physical labor. He reported that appellant subsequently underwent chiropractic and
physical therapy treatment and that he had reviewed those treatment notes. Dr. Meyers noted
examination findings of significant limitation in range of motion of appellant’s neck. He indicated
that appellant’s degree of pain and need to seek treatment dramatically escalated after the reported
date of injury. Dr. Meyers opined that it was “highly likely” that appellant’s current pain was
caused, or at least greatly aggravated by, the unusual work that he reported performing on
April 7, 2016.
In a completed questionnaire dated February 23, 2017, appellant responded to OWCP’s
development letter. He believed that the activities which led to his condition were eight hours of
hard labor that occurred over two days. Appellant described the duties as removing rotten deck
boards, carrying heavy material up and down stairs, lifting and handling of deck material, and
removal and reattachment of hardware.
In a February 23, 2017 narrative statement, appellant also indicated that he was submitting
two letters which addressed OWCP’s request for additional information. He explained that he was
very optimistic that the chiropractic treatment would resolve his issues, which was why he waited
to seek treatment from a general physician. Appellant alleged that Dr. Boudreau properly
documented and diagnosed the subluxation issue.
By decision dated March 23, 2017, OWCP modified its June 23, 2016 decision denying
appellant’s claim. It noted that the medical evidence of record in fact provided medical diagnoses
of cervical region subluxation, head region subluxation, and thoracic region subluxation. OWCP,
however, continued to deny appellant’s claim because the evidence of record was insufficient to
establish causal relationship between his diagnosed conditions and the accepted factors of his
federal employment.
On June 28, 2017 appellant requested reconsideration.

3

Appellant submitted a letter by Dr. Meyers, dated April 19, 2017, which is substantially
similar to his February 22, 2017 letter. Dr. Meyers described the claimed April 7, 2016
employment injury and the subsequent chiropractic treatment that appellant received. He opined
that appellant’s “current pain predicament” was caused by the unusual work that he reportedly
performed on April 7, 2016.
In a May 9, 2017 letter, Dr. Boudreau reiterated that appellant first presented in his office
on May 26, 2016 with complaints of neck and upper back pain that began on April 7, 2016. He
explained that, considering the degree of pain that appellant experienced after the reported injury,
it was his opinion that the unusually physical work that appellant performed on April 7, 2016 was
the cause of his neck and upper back pain.
By decision dated August 23, 2017, OWCP denied modification of the March 23, 2017
decision.
On October 17, 2017 appellant requested reconsideration.
In an October 4, 2017 letter, Dr. Boudreau clarified that appellant reported that his neck
and upper back pain began on April 5, 2016 while working on a two-day project. He noted that
the work required unusually physical activity, including heavy lifting and a substantial amount of
overhead activity. Dr. Boudreau explained that, considering the degree of pain that he experienced
after the reported injury, it was his opinion that the unusually physical work performed on April 5
and 6, 2016 caused appellant’s neck and upper back pain.
By decision dated January 5, 2018, OWCP denied modification of its August 23, 2017
decision.
On September 13, 2018 appellant requested reconsideration.
In a September 12, 2018 letter, Dr. Boudreau described the type of work that appellant
performed on April 5 and 6, 2016. He reported that intense physical labor can lead to microtrauma to the connective tissue, resulting in hypertonicity, trigger points, inflammation, and pain.
Dr. Boudreau explained that connective tissue attached to the vertebrae can, therefore, disarticulate
the vertebrae, resulting in subluxation. He indicated that appellant was treated in his office for
vertebral subluxations and connective tissue micro-trauma (myalgia, hypertonicity, and trigger
points). Dr. Boudreau concluded that the unusually physical work that appellant performed on
April 5 and 6, 2016 was the cause of his neck and upper back pain.
In a December 11, 2018 decision, OWCP denied modification of the January 5, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
3

Supra note 1.

4

States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that this case is not in posture for a decision.
Appellant submitted a series of reports and letters dated May 26, 2016 to September 12,
2018 by Dr. Boudreau, a chiropractor. Dr. Boudreau provided a May 27, 2016 x-ray report which
4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

8

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
9

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345, 352 (1989).
10
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); see
M.S., Docket No. 19-0913 (issued November 25, 2019); R.D., Docket No. 18-1551 (issued March 1, 2019).

5

demonstrated rotational malpositions at C2, C7, T1, T2, and T3. Section 8101(2) of FECA11
provides that the term physician, as used therein, includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct subluxation, as demonstrated by x-ray to exist and subject to regulations by the Secretary.12
As Dr. Boudreau diagnosed subluxation based on a May 27, 2016 x-ray report, he is a qualified
physician under FECA and his opinion constitutes competent medical evidence.13
In his initial May 26, 2016 report, Dr. Boudreau related that on April 7, 2016 appellant had
completed a two-day work project that required heavy lifting and a substantial amount of overhead
activity and experienced neck, shoulder, and upper back pain. In subsequent examination notes,
he reported diagnoses of cervicobrachial syndrome, cervical disc degeneration, cervical region
subluxation, head region subluxation, and thoracic region subluxation. In letters dated May 9 and
October 4, 2017, Dr. Boudreau opined that, considering the degree of pain that appellant
experienced, the unusually physical work that appellant performed on April 5 and 6, 2016 was the
cause of his neck and upper back pain. In a September 12, 2018 letter, he provided further
explanation noting that “intense physical labor can lead to micro-trauma to the connective tissue,
resulting in hypertonicity, trigger points, inflammation, and pain.” Dr. Boudreau further explained
that this connective tissue and disarticulation of the vertebra could lead to subluxation, which is a
diagnosed condition in this claim. He concluded that the unusually physical work that appellant
performed on April 5 and 6, 2016 caused appellant’s neck and upper back pain.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While it is appellant’s burden of proof to establish the claim, OWCP shares responsibility in the
development of the evidence.14 It has the obligation to see that justice is done.15 The Board will,
therefore, remand the case to OWCP for further development of the medical evidence.
On remand OWCP shall refer appellant, a statement of accepted facts, and the medical evidence
of record to an appropriate Board-certified physician. The chosen physician shall provide a
rationalized opinion on the issue of whether the diagnosed conditions are causally related to the
accepted factors of appellant’s federal employment, giving consideration to the opinion of
Dr. Boudreau. Following this and any other further development as deemed necessary, OWCP
shall issue a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for a decision.

11

5 U.S.C. § 8101(2).

12
See 20 C.F.R. § 10.311; R.H., Docket No. 18-1544 (issued March 4, 2019); M.B., Docket No. 17-1378 (issued
December 13, 2018).
13

Id.; see also Jay K. Tomokiyo, 51 ECAB 361 (2000).

14

C.W., Docket No. 19-0231 (issued July 15, 2019); D.G., Docket No. 15-0702 (issued August 27,
2015); Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).
15

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the December 11, 2018 merit decision of the Office
of Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: January 15, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

